DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2021, 1/13/2021, 1/27/2021, 2/10/2021, 3/11/2021, 6/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of group I, claim 1-8 in the reply filed on 3/9/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
 	Regarding claim 8, the claim is a combination of an apparatus and a method of replacing the first battery module with the second battery module comprises decoupling the first trailer from the chassis and coupling the second trailer to the chassis. The claim can’t be in combination with an apparatus and a method.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 21-22, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Pillar et al. (2004/0002794) in view of Nguyen (8,820,444).
 	Pillar et al. in figures 1-27, disclose a concrete mixer vehicle, comprising a chassis (not number), a tractive assembly (128, figure 48) coupled to the chassis and configured to propel the concrete mixer vehicle, a mixing drum (362) rotatably coupled to the chassis and an electromagnetic device (1924) configured to convert electrical energy to mechanical energy to drive the tractive assembly. Pillar et al. also disclose a battery (1926), which can be discharged but fail to show the battery can be removably.
 	Nguyen in figures 1-8, disclose an electric vehicle having exchangeable battery modules comprising a battery modules (14), a vehicle (12). The battery modules can be 
 	Regarding claim 2, Pillar et al. in para. 0186, disclose the electromagnetic device, which is further configured to generate electrical energy to charge at least one of the first battery module or the second battery module.  
 	Regarding claim 3, the combination of Pillar et al. and Nguyen disclose each of the first battery module and the second battery module comprising a frame and a plurality of battery assemblies (the battery modules in Nguyen will have a case or rack housing, col. 5, lines 26-60).  
 	Regarding claim 4, Pillar et al. disclose the concrete mixer vehicle comprising a cooling system such as cooling fan to remove thermal energy from the battery modules.  
 	Regarding claim 5, Nguyen disclose transitioning from the first configuration to the second configuration comprising steps of decoupling the first battery module from the chassis, supporting, by a removal assembly, the first battery module; moving the first battery module relative to the chassis; and coupling the second battery module to the chassis such that the second battery module provides the electrical energy to the electromagnetic device.  
 	Regarding claim 6, Nguyen disclose the removal assembly comprises one or more lift devices (figure 4) configured to engage one or more engagement elements of the first battery module to lift the first battery module off of the chassis.  

 	Regarding claim 21, Pillar et al. disclose the first battery module, which is removably coupled to a rear portion of the chassis rearward of the mixing drum (the battery in Pillar et al. can be removably or discharge).  
 	Regarding claim 22, Pillar et al. in figure 27, disclose a drum drive motor positioned to drive the mixing drum (an operator control 366 to control the mixing drum).  
	Regarding claim 32, Pillar et al. in figure 27, disclose the tractive assembly including a rear axle coupled to the chassis, wherein a center of gravity of the mixing drum is positioned forward of the rear axle, and wherein a center of gravity of the first battery module is positioned rearward of the rear axle.

Allowable Subject Matter
Claims 8, 23-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  The prior art don’t disclose a concrete mixing vehicle comprising a first trailer removably coupled to a chassis of the concrete mixer vehicle. The first trailer comprising a frame and a tractive assembly. The concrete mixing vehicle also comprises a first battery module, which is coupled to the first trailer. The concrete .  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/HAU V PHAN/Primary Examiner, Art Unit 3618